On the court’s own motion, the decision handed down March 23, 1959 (7 A D 2d 1021) is amended by striking therefrom the second paragraph and by substituting therefor the following: “ Judgment modified on the law and the facts by striking therefrom the provisions awarding alimony and a counsel fee. As so modified, judgment insofar as appealed from unanimously affirmed, without costs. Findings of fact ‘ Seventh ’ and ‘ Eighth ’ are reversed.” Present — Wenzel, Acting P. J., Beldock, Murphy, TJghetta and Kleinfeld, JJ.
2